          Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 1 of 14




      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
                                                    )
      UNITED STATES OF AMERICA                      )    NO.: 17-cr-00630 (ER)
                                                    )
                -   v.   -                          )
                                                    )     ECF Case
                                                    )
      MARK S. SCOTT,                                )
                                                    )
                             Defendant.             )
                                                    )


           DEFENDANT MARK S. SCOTT’S REPLY TO GOVERNMENT’S
          MEMORANDUM IN OPPOSITION TO PRETRIAL MOTIONS

      Mark Scott has moved the Court to dismiss the barebones indictment

(Dkt Nos. 75-77), to suppress the fruits of an extensive search and seizure

that was conducted without probable cause to believe that Mark Scott knew

that the money he helped invest represented the proceeds of unlawful activity

(Dkt. Nos. 69-71), to order a witness and exhibit list two weeks before trial

(Dkt. Nos. 72-74), and to compel the production of Brady material (Dkt. Nos.

78-90).    The government has submitted a consolidated response. (Dkt. No.

84). Mr. Scott relies primarily on his opening motions and will try not to

reiterate his previously stated points    —   he submits this Reply to emphasize

that the government cannot overcome the reasonableness and the legal

authority upon which his motions are based.
          Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 2 of 14




     I.      Motion to Dismiss

     Mr. Scott has pointed out that the indictment fails to set out the basic

factual allegations that are required to charge a criminal offense.         The

Government’s bare bones indictment fails to satisfy the well-established

constitutional and rule-based requirements to give a defendant proper notice.

In addition to stating every element of the alleged offenses, an indictment

must state the essential facts satisfying those elements. See Alleyne     United

States, 133 5. Ct. 2151 (2013); Fed R. Crim. Pro. 7(c)(1) (stating in pertinent

part, that “[tihe indictment or information must be a plain, concise and

definite written statement of the essential facts constituting the offense

charged.”) (emphasis added). The instant indictment fails to put Mr. Scott on

notice of the essential facts that allegedly constitute a conspiracy to launder

money related to OneCoin.

      The government cites many cases in which courts have approved

indictments. It is certainly correct that to satisfy the requirements in many

cases all that it is necessary is to set out the elements of the offenses and the

date and location of the event. However, the indictment in this case presents

a real notice issue because Mr. Scott is being called upon to defend years of

his conduct and his business dealings with a large array of individuals in




                                        2
         Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 3 of 14




various counties. He truly does not have adequate notice of how he

supposedly conspired to launder money.

     The Government cites United States v. Alfonso, inter alia, for the

proposition that: for an indictment to be sufficient, it must plead the

“elements of the offense[sl charged” and fairly inform the defendant “of the

charge against which he must defend.” (Doc. No. 84 at 29) (quoting United

States   i   Alfonso, 143 F.3d 772, 777-78 (2d Cir. 1998)). However, Alfonso is

distinguishable from Mr.        Scott’s case because it involves a narrow

examination of whether sufficient jurisdictional facts are alleged.           As the

government notes elsewhere the inquiry into whether an indictment properly

charges jurisdictional elements is very narrow. See United States v Youse4

750 F.3d 254, 259 (2d Cir. 2014).

      In Alfonso, the opinion followed a district court’s grant of a motion to

dismiss an indictment based on the indictment’s failure “to satisfy the

jurisdictional requirement of the Hobbs Act.” Alfonso, 143 F3d at 775.

Notably, this theory was “not advanced by defendants,” nor was it briefed or

argued by any of the parties. Id. at 774. Moreover, the indictment on its face

met the Hobbs Act’s broad jurisdictional requirements. The indictment

alleged that the defendants “conspired to commit robbery” and “thereby

obstructed, delayed and affected commerce” and that the robbery occurred

“on or about March 25, 1997     .   .   .   at 1838 Vyse Avenue, Apartment 3B, Bronx,

                                                3
        Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 4 of 14




New York.” Id. at 776. The district court however, felt the indictment failed to

“adduce sufficient facts to establish a nexus between the robbery   .   .   .   and any

obstruction of interstate commerce.” Id. at 773. Such a critique, the Second

Circuit held, “presented a challenge to the sufficiency of the evidence [which]

is not appropriately decided on a pretrial motion to dismiss. Id. at 773.

      Mr. Scott is not challenging the sufficiency of the evidence at this stage,

as the government claims. He is challenging the sufficiency of the indictment.

The indictment in Alfonso dealt with a single date, a single location, and a

single event. Here, the indictment alleges countless events, over the course of

several years, involving persons “known and unknown,” occurring in “the

Southern District of New York and elsewhere.” (Doc. No 6. at 1).

      The government’s argument regarding failure to include venue facts is

illustrative of its approach. The government claims Mr. Scott’s argument is

factually wrong because the indictment has boilerplate language that the

offense took place in the Southern District of New York and elsewhere. That

is a conclusion. The problem with the indictment is that it does not allege

facts to support the conclusion.      Fed. R. Crim. Proc. 7(c)(1) states, in

pertinent part, that “[t]he indictment or information must be a plain, concise

and definite written statement of the essential facts constituting the offense

charged.” (Emphasis added). Thus Mr. Scott’s argument is hardly “novel.”

(Govt. Response at 30).

                                        4
             Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 5 of 14




       II.      Motion to Suppress

       Mr. Scott has shown that the affidavits in his case fail to allege facts

regarding an essential element             —   probably the most important element                  —   of

money laundering.           (See Dkt. No. 70). The majority of the affidavits consist

of a recitation of OneCoin’s history and allegedly fraudulent motives of the

OneCoin principals. The affidavit fails to establish probable cause that Mr.

Scott knew the funds in question were fraudulently obtained—a requirement

under 18 U.S.C       §   1956(a)(1), 1956(a)(2)(B)(i)—and the warrant makes no real

effort to establish that Mr. Scott committed bank fraud under 18 U.S.C.                                  §
1344.’

         Furthermore, the affidavit was not sufficiently particular as it failed to

establish a nexus between items seized and the alleged criminal activity.

Additionally, the warrants were unconstitutionally overbroad, as they

essentially allowed officers unlimited discretion to seize every document in

Mr. Scott’s possession through the seizure of electronic devices and records.

The government has knowingly kept irrelevant and privileged information in

a constitutionally unreasonable manner without following established

procedures.




 The government correctly points out that Mr. Scott’s initial motion incorrectly refers to the searches as
having been executed in August 2018. Although the Florida warrant was issued in August, the warrants
were executed in September.
                                                    5
            Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 6 of 14




      As to the lack of probable cause, the government makes much of the

fact that the affidavit claims that Mr. Scott was provided an encrypted phone.

(Dkt. 84 at 16).     Mr. Scott is an attorney.   It is widely known that many

international calls are intercepted and monitored and in many countries

there may be no reasonable expectation of privacy on a phone call.          In all

United States jurisdictions, an attorney has the responsibility to preserve

client confidences.     Lawyers also have a duty to take reasonable steps to

understand technology to preserve client confidences. See ABA Model Rules

of Professional Conduct 1.1 (competence, including technological competence),

1.4 (communications), and 1.6 confidentiality; ABA Comm. on Ethics & Prof’l

Responsibility, Formal     Op.   477R (2017).    There is no precedent for the

government to try to make the leap that if a client from a foreign jurisdiction

provides a lawyer a confidential phone, the lawyer’s use of the confidential

phone means that the attorney knew the client was engaged in unlawful

activity.

       Further, there is no significance to the fact that a grand jury found

probable cause. (Govt. Response, Dkt. 84 at 17).       The Court is to examine

whether probable cause is set out in the affidavit. We do not know what

evidence was presented to the grand jury. The government provides no

authority for the proposition that a grand jury’s finding of probable cause is

relevant to whether probable cause is set out in a search warrant affidavit.

                                          6
           Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 7 of 14




     The government attempts to apply what it believes it now knows about

OneCoin to argue that Mr. Scott knew of such unlawful activity several years

ago. The government has informed the Court that it has investigated this

conduct for years.         The government may now be in possession of

incriminating information about the founders of OneCoin.          However, the

government has not shown those facts were known by Mark Scott at the time.

The affidavit does not show any facts regarding any public knowledge or

official warning that OneCoin was problematic at the time of the alleged

transactions, either from governmental actions against OneCoin or from

information Mr. Scott had access to at the time.

      In    fact,   the   government’s   argument that probable     cause   was

established is limited to a paragraph in its response. (Dkt. 84 at 16-17). The

government mentions several times that the affidavits were lengthy. Length

of an affidavit is irrelevant. The factual basis for probable cause as to each

essential element of the alleged violations of law must be the focus.

      The government relies upon the deference reviewing courts owe to the

judge issuing the warrant. But Leon reinforced that no deference is owed

when, as here, an element is completely lacking: “reviewing courts will not

defer to a warrant based on an affidavit that does not “provide the magistrate

with a substantial basis for determining the existence of probable cause.”



                                          7
        Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 8 of 14




United States v Leon, 468 U.s. 897, 915, 104 S. Ct. 3405, 3416 (1984),

quoting II]inoisv. Gates, 462 U.S. 213, 239(1983).

     The good faith exception cannot cure this constitutional violation. After

its brief argument regarding probable cause, the government shifts quickly to

an attempt to rely on the good faith exception.           (Dkt. 84 at 18).    It

acknowledges that it bears the burden under the good faith exception. Very

simply, the good faith exception requires objectively reasonable reliance. In

this case the affidavit fails on the most important element of money

laundering    —   it does not even come close to setting forth facts showing Mr.

Scott knew, at the time, that funds were proceeds of unlawful activities. The

government cannot meet its burden of showing that its reliance was

reasonable.       Additionally, the Court in Leon reached the conclusion that

evidence should not be suppressed based on the idea that law enforcement

officers without legal training would not be deterred by suppressing evidence

when it was really the judge who made the error. United States v. Leon, 468

U.S. 897, 921, 104 S. Ct. 3405, 3419 (1984). Here, however, the affidavit was

not simply drafted by a police officer without legal training.           As the

government points out, Mr. Scott was already under indictment when the

Florida affidavit was drafted. (Dkt. 84 at 17). Elsewhere, the government

says the F.B.I. had been investigating for one and a half years before the

affidavit was drafted. The highly trained prosecution team had been working

                                          8
        Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 9 of 14




on this case extensively and knew that an affidavit must establish probable

cause for each and every element.       Leon shows that the decision about

whether to excuse a constitutional violation turns on whether suppression

would have a deterrent effect.

      Next, the government fails to overcome the fact that the affidavit does

not particularize the particular electronic devices andlor documents to be

seized. The fact that Mr. Scott used email as noted at page 19 simply does

not serve to particularize and justify the seizure of all electronic devices

because they are capable of storing email or electronic documents.

      Notably, the government does not address the heightened particularity

requirements for electronic searches: “Where   .   .   .   the property to be searched

is a computer hard drive, the particularity requirement assumes even greater

importance.” United States v Galpin, 720 F.3d 436, 446 (2d Cir. 2013).

      The government points out that the affidavit cites statutes that were

allegedly violated. (Govt. Response, Dkt. 84 at 19). However, merely citing

broad statutes does not save a warrant from being overly broad. See United

Stated v Cioffi, 668 F.Supp.2d 385, 392 (E.D.N.Y 2009) (quoting United

States v. Maxwell, 920 F.2d 1028, 1033 (D.C. Cir. 1990) (“References to broad

statutes realistically constitute no limitation at all on the scope of an

otherwise overbroad warrant and therefore cannot save it.”) and United

States v. Roche, 614 F.2d 6, 8 (1st Cir. 1980) “{S]ection 1341 makes illegal all

                                       9
             Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 10 of 14




frauds that utilize the mails; limitation by so broad a statute is no limitation

at all.”))

       At page 21 of the Response the government quotes from Mr. Scott’s

memorandum regarding the lack of date restriction on one of the affidavits

and claims Mr. Scott’s argument is “simply wrong” implying that Mr. Scott

miscited the affidavit. The government then quotes from a different affidavit.

(See Scott Motion at 11-12). In any event, even in the residence warrants,

there were no date restrictions on the seizure of the electronic devices. If

there were restrictions, it does not appear that efforts were made to ensure

that only devices that could contain relevant information were seized.

       The government relies on the fact that it returned items seized beyond

the scope of the warrant. It is true that some items were returned that never

should have been seized. However, even after nine months have passed, the

government has not reviewed the electronic evidence that it seized.

        The statements made by the government about the privilege review

procedure indicate that review has not been completed. Nor was it started for

many months. This delay supports the argument made by Mr. Scott at pages

13-14 in his original motion.

        III.     Witness and Exhibit List Fourteen Days Before Trial

        Mr. Scott moved for a witness and exhibit list pursuant to U.S. Const.

Amend. V and VI; Fed R. Crim. P. 16; and this court’s inherent discretion to

                                           10
        Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 11 of 14




order pretrial disclosure under United States v. Cannone, 528 F.2d 296, 300

01 (2d Cir. 1975). Mr. Scott has reasonably asked that this notice be given

only fourteen days before trial.     The government does not articulate any

argument against the reasonableness of this request. It simply asks that the

court deny it because trial will be in October. There is no reason to deny the

motion and make the defendant refile it. It would be more efficient for the

Court to address this issue now and not at the last minute.

      Mr. Scott’s initial memorandum provided numerous citations describing

the court’s power to require the government to provide exhibits and witness

lists in advance of trial. (Doe. No. 73 at 2-4). Moreover, Mr. Scott showed that

such disclosures were reasonable in light of the circumstances. Mr. Scott

pointed to this district court’s willingness to order the production of witness

lists in cases similar to his: those involving non-violent crimes, extensive

documentation, and lengthy timespans (bc. 73 at 2-3). Furthermore, given

the vagueness of the indictment, Mr. Scott emphasized that such disclosures

are critical to his ability to protect his constitutional due process rights and

right to receive effective assistance of counsel.

      In its response, the government acknowledges the Court’s ability to

compel witness lists and exhibits prior to trial, provided a defendant makes a

“specific showing that the disclosure [is] material to the preparation of the

defense and reasonable in light of the circumstances.” (Doe. 84, at 40).

                                         11
        Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 12 of 14




However, rather than assert that Mr. Scott has failed to make such a

showing—presumably because they recognize that he has—the Government

merely argues that Mr. Scott’s motion “should be denied by the Court as

premature.” (Doc. 84 at 41). In support of its claim that Mr. Scott’s request is

premature, the Government cites two cases: United States v. De]acruz No. 14

CR 815 KBF, 2015 WL 2211943, at *3 (S.D.N.Y. May 12, 2015) and United

States v Russo, 483 F. Supp. 2d 301, 309 (S.D.N.Y. 2007). De]acruz and Russo

are readily distinguishable.   In Delacruz, the defendant failed to make a

specific showing that pretrial disclosure of government witnesses was

material to the defense and reasonable in light of the circumstances.

DeJacruz, 2015 WL 2211943, at *3 (“Aside from defendant’s general

comments regarding sting operations, no such showing has been made

here.”). So too in Russo: “Defendants here make no particularized showing

that the requested witness list is material to preparation of the defense.” 483

F. Supp. 2d at 309. Further, in Russo, the government had already “indicated

that it intend{edl to produce its witness list.” Id. Additionally, in Russo the

court merely took issue with the defendant’s request for exhibits 30 days

prior to trial. Id.

       Here, it is uncontested that Mr. Scott has made a specific showing that

pretrial disclosure of government witnesses and exhibits are material to his

defense and reasonable in light of the circumstances. Furthermore, the

                                       12
        Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 13 of 14



Government has not already agreed to turn over a witness list, but agrees

only to “engage in good faith consultations with the defendant   .   .   .   regarding

the production of various material in advance of trial.” (Doc. No. 84 at 41).

Lastly Mr. Scott is merely asking for the materials 14 days in advance of

trial, not 30. For these reasons, and those set out in Mr. Scott’s motions and

memoranda, the motions should be granted.

      Dated: June 17, 2019

                                    Respectfully submitted,


                                     Is! David M. Garvin
                                    David M. Garvin
                                    Counsel for Defendant, Mark S. Scott
                                    DAVID M. GARVIN, P.A.
                                    200 South Biscayne Boulevard, Suite 350
                                    Miami, Florida 33131
                                    Tel: (305) 371-8101
                                    Fax: (305) 371-8848
                                    Email: ontria12@gmail.com




                                      13
        Case 1:17-cr-00630-ER Document 86 Filed 06/17/19 Page 14 of 14



                          CERTIFICATE OF SERVICE

            I hereby certify that on June 17, 2019, I electronically filed

Defendant’s Memorandum in Support of Motion to Suppress with the Clerk of

the District Court using its CM/ECF system, which would then electronically

notify the parties in this case:

      Christopher Joseph DiMase, AUSA
      Julieta Veronica Lozano, Special Assistant United States Attorney
      Nicholas Folly, AUSA

      James Nobles, Esq.

                                      Is! David M. Garvin
                                     David M. Garvin, Esq.
                                     Counsel for Defendant, Mark S. Scott
                                     DAVID M. GARVIN, P.A.
                                   • 200 South Biscayne Blvd., Suite 3150
                                     Miami, Florida 33131
                                     Tel: (305) 371-8101
                                     Fax: (305) 371-8848
                                     Email: ontrial2@grnail.com




                                      14
